 



Exhibit-10.20
(PETSMART LOGO) [p72931p7293101.gif]
Compensation for the Non-Employee Members of the Board of Directors
Annual Retainer

  •   $42,000 (at the Director’s Choice, a minimum of 50% in Stock and the
remaining amount (if any) in cash which may be deferred.)

Committee and Board Meetings Fee

  •   $1,500 per Committee or Board meeting attended in person     •   $1,000
per Committee or Board meeting attended telephonically

Committee Chair

  •   $10,000 annual fee (Corporate Governance and Compensation)

Audit Committee Chair

  •   $15,000 annual fee

Lead Director Fee

  •   $50,000 in addition to the Annual Retainer

All of the foregoing compensation will be paid on a calendar year quarterly
basis and cash compensation may be deferred under the Deferred Compensation Plan
at the Director’s discretion. The Stock to be granted in connection herewith
shall be granted on the last day of the calendar quarter at the Fair Market
Value. Fair Market Value shall be defined as the average of the closing prices
of the Common Stock for the 5 consecutive trading days prior to the week before
the last day of each calendar quarter.
Equity Grant

     
Initial upon election
  $125,000 worth of restricted stock, cliff vest in 3 years
 
   
Annual grant
  $83,000 worth of restricted stock, cliff vest in 1 year

All equity grants are subject to the mandatory ownership and hold requirements
as summarized in the Corporate Governance Guidelines under the title “Director
and Officer Stock Ownership and Holding Requirements.”

